United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
§
v. § CRIM. ACTION NO. 3:18-CR-0356-8
§
THOMAS SELGAS (01) §
MICHELLE SELGAS (02) §
JOHN GREEN (03) §

MEMORANDUM OPINION AND ORDER

This Order addresses Defendants Michelle Selgas and John Green’s Motion to Dismiss
[ECF No. 111] and Joint Motion to Dismiss Based on Statute of Limitations [ECF No. 116]. For
the following reasons, the Court denies the Motions.

I. BACKGROUND

In this criminal action, the Government alleges that Defendants Michelle Selgas (“Selgas”)
and John Green (“Green”) (collectively, “Defendants”) conspired to defraud the Government of
tax revenue, and that Selgas attempted to evade tax payment for the 1998 to 2001, and 2005 tax
years.! See ECF No. 1 (“Indictment”) §§ 12-47, 50-51. According to the Indictment, Selgas and
Green continued the conspiracy and tax evasion through the Summer 2017. See id. 4§ 37,41. The
alleged scherne involved, among other things: (1) underreporting the income of a partnership;
(2) converting cash proceeds into gold coins; and (3) using Green’s Interest on Lawyers Trust
Accounts (““IOLTAs”) to pay Selgas’s personal expenses. See id. {J 4-5, 21, 23-27, 32, 39-41.
Defendants filed the pending Motions on December 12, 2019, and December 17, 2019,

respectively, which are now fully briefed and before the Court.

 

' Although the Indictment also charges Thomas Selgas with conspiracy and tax evasion, see Indictment ff 12-49,
Thomas Selgas did not join the pending Motions. Accordingly, the Court does not address the sufficiency of the
Indictment as it pertains to him.

 
IL. ANALYSIS
A. Timeliness

Under Federal Rule of Criminal Procedure 12(c)(1), the Court “may ... set a deadline for
the parties to make pretrial motions.” “Ifa party does not meet the deadline” the Court prescribed,
“the motion is untimely,” but the Court may consider an untimely “defense, objection, or request
if the party shows good cause.” FED. R. Crim. P. 12(c)(3). In the present case, the Court required
the parties to file all pretrial motions by July 12,2019. See ECF No. 49. Nonetheless, Defendants
filed the present Motions five months after the deadline—on December 11, 2019, and
December 17,2019. See ECF Nos. 111, 116. Moreover, Defendants did not move for an extension
of this deadline or attempt to justify the belated filing. Accordingly, the Court denies the Motions
because they are untimely, and Defendants did not provide any excuse for the delay. See United
States v. Williams, 774 F. App’x 871, 876 (Sth Cir. 2019).

B. Sufficiency of the Indictment

Even if Defendants timely filed their Motion challenging the sufficiency of the Indictment,
see ECF No. 111, the Court would deny this Motion. An indictment is sufficient where it “contains
the elements of the offense charged and fairly informs the defendant of the charge against which
he must defend.” United States v. Lawrence, 727 F.3d 386, 397 (Sth Cir. 2013) (quoting United
States v. Fuller, 974 F.2d 1474, 1480 (Sth Cir. 1992)). “Generally, an indictment [that] follows
the language of the statute under which it is brought is sufficient to give a defendant notice of the
crime of which he is charged.” United States v. Thomas, 348 F.3d 78, 82 (Sth Cir. 2003) (quoting
United States vy. Ramirez, 233 F.3d 318, 323 (Sth Cir. 2000)). When the court decides a motion to
dismiss the indictment for failure to state an offense, it must “take the allegations of the indictment
as true and... determine whether an offense has been stated.” United States v. Kay, 359 F.3d 738,
742 (Sth Cir. 2004) (quoting United States v. Hogue, 132 F.3d 1087, 1089 (5th Cir. 1998)). In the

2

 
present case, Defendants challenge the sufficiency of the Indictment because the Government’s
evidence “is nothing but speculation,” the Government did not obtain a proper tax assessment
against Selgas, and “the Government has produced insufficient... evidence to support the
indictment.” ECF No. 111 at 1-2. The Court disagrees with these arguments.

First, the Court finds that the Indictment should not be dismissed solely because the
Government may not have obtained a formal assessment of taxes against Defendants. See ECF
No. 111 at2. A “formal assessment” of a tax is not required to sustain a conviction for a conspiracy
under 18 U.S.C. §371, see United States v. Tinghui Xie, 942 F.3d 228, 240 (Sth Cir. 2019)
(citations omitted) (setting forth the elements of a conspiracy charge), or for tax evasion under
26 U.S.C. § 7201, see United States v. Nolen, 472 F.3d 362, 377 (Sth Cir, 2006) (quoting United
States v. Hogan, 861 F.2d 312, 315 (1st Cir. 1988)),

Second, the Court finds that the Motion is premature insofar as it asserts that the
Government lacks the evidence to obtain a conviction, See Fep. R. Crim. P. 29(a) (requiring a
motion for acquittal based on insufficiency of the evidence to be made “[a]fter the [G]overnment
closes its evidence or after the close of all the evidence”). Defendants’ disagreement with the
allegations in the Indictment is insufficient to warrant its dismissal. Rather, when analyzing the
sufficiency of the indictment, the Court must accept the allegations of the indictment as true. Kay,
359 F.3d at 742. In fact, the Court “must deny a motion to dismiss {the indictment] if the motion
relies on disputed facts.” United States v. USPlabs, LLC, 338 F. Supp. 3d 547, 557 (N.D. Tex.
2018) (citing United States v. Covington, 395 U.S. 57, 60 (1969)). Here, the Indictment sets forth
in substantial detail the manner and means of the alleged conspiracy to defraud the Government
and of the alleged tax evasion. See Indictment {] 12-47, 50-51. Moreover, the Indictment follows

the language of 18 U.S.C. §371 and 26 U.S.C § 7201. Therefore, the Court finds that the

 
Indictment sufficiently states the charges against Defendants. See Thomas, 348 F.3d at 82.
Accordingly, the Court denies Defendants’ Motion to Dismiss. See ECF No. 111.

C. Statute of Limitations

Even if the Court found that Defendants timely filed their Joint Motion to Dismiss Based
on Statute of Limitations, see ECF No. 116, the Court would still deny this Motion because the
Government timely brought the Indictment,

Both a conspiracy charge under 18 U.S.C. § 371 and a tax evasion charge under 26 U.S.C.
§ 7201 are subject to a six-year statute of limitations. See United States vy. Heard, 709 F.3d 413,
427 (Sth Cir. 2013) (citations omitted); United States v, Irby, 703 F.3d 280, 284 (Sth Cir. 2012).
The limitations period for a conspiracy charge begins to run “from the last overt act of the
conspiracy alleged in the indictment and proved at trial.’” United States v. Hobbs, Nos. 4:13-CV-
222-A, 4:11-CR-151-A-2, 2013 WL 3356288, at *4 (NLD. Tex. July 2, 2013) (quoting United
States v. Mann, 161 F.3d 840, 856 (Sth Cir, 1998)). The limitations period for tax evasion begins
to run from the latter of: (1) the defendant’s willful failure to file a tax return; or (2) a defendant’s
last act of evasion. See Irby, 703 F.3d at 284. The Indictment in this case alleges that Selgas and
Green engaged in overt acts in furtherance of the conspiracy and tax evasion through the Summer
2017. See Indictment ff 37, 41, 46-47. As the Indictment states that the last act of evasion and
overt act in furtherance of the conspiracy occurred in Summer 2017, the Government timely
brought the Indictment on July 18, 2018.

Finally, the Court denies the Motion insofar as it seeks a dismissal of the Indictment due
to unnecessary delay under Federal Rule of Criminal Procedure 48(b). In general, “Rule 48(b)
does not require dismissal absent a. . . . violation” of the Sixth Amendment’s guarantee of a speedy
trial, United States vy. Garcia, 995 F.2d 556, 561 n.8 (Sth Cir. 1993), and there is “no [Sixth

[A]mendment right to a timely indictment.” United States v. Carlock, 806 F.2d 535, 549 (Sth Cir.
4

 

 
1987). Moreover, while the Court may dismiss an indictment where the delay was “purposeful or
oppressive,” United States v. Acuna, 502 F. Supp. 2d 521, 527 (W.D. Tex. 2007) (quoting United
States v. Sears, Roebuck & Co., 877 F.2d 734, 739 (9th Cir. 1989)), Defendants did not
demonstrate that the Government engaged in any misconduct that would warrant the dismissal of
the Indictment. Rather, Defendant’s sole basis for dismissal is the purported “substantial delay in
bringing an indictment.” ECF No. 116 at 4. However, “[d]elays of almost five years have been
found not to violate Rule 48(b) in conspiracy cases,” United States v. Harrison, 918 F.2d 469, 474
(Sth Cir. 1990) (collecting authorities), and, in this case, the Government brought the Indictment
within a year of the last alleged criminal act. This minor delay does not warrant the dismissal of
the indictment under Rule 48(b). Consequently, the Court denies the Joint Motion to Dismiss
Based on Statute of Limitations, See ECF No. 116.

HI. CONCLUSION

For the reasons discussed above, the Court denies the Motion to Dismiss and the Joint
Motion to Dismiss Based on Statute of Limitations.
SO ORDERED.

SIGNED December 2-7 2019.

  

 

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 
